ROBERT L. BLAND, Judge.
Claimant’s 1941 Chevrolet coupe automobile, bearing West Virginia license No. 91-444, was lawfully parked at 1517 Jackson street, in the city of Charleston,-West Virginia, on the 21st day of December, 1944. About three-thirty o’clock on the afternoon of that day state road truck No. 130-67, operated by James L. Ramsey, an employe of the road commission, was being driven on said Jackson street, when bolts in the left rear wheel of the state vehicle sheared off while it was in motion, causing the dual wheels to separate from the truck and collide with the parked automobile. In consequence of the collision claimant’s car was damaged to the extent that he was obliged to pay $34.28 for its necessary repair, for which amount he filed a claim with the road commission. The record shows that the driver of the state truck was at fault. The head of the department concerned concurs in the claim. An assistant attorney general approves it for payment.
An award is now made in favor of claimant W. C. Neel in the sum of thirty-four dollars and twenty-eight cents ($34.28).